DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kale et al. (Kale) (Patent/Publication Number US 2016/0281619). 
	Regarding claims 1, 12, and 17, Kale discloses a aftertreatment system (10, 20, 20’) and method for treating exhaust gas produced by an engine (12, 16), the aftertreatment system comprising: an exhaust conduit (22) configured to receive the exhaust gas (e.g. See Figures 1-2; Paragraphs [0027-0030]); a preheating oxidation catalyst (28); a primary oxidation catalyst (30) disposed downstream of the preheating oxidation catalyst (e.g. See Paragraphs [0028]); a selective catalytic reduction system (24) disposed in the exhaust conduit downstream of the primary oxidation catalyst (e.g. See  Paragraphs [0031 and 0037]); and a controller (42) configured to: determine a temperature of the exhaust gas at an inlet of the selective catalytic reduction system (e.g. See  Paragraphs [0030 and 0041]), and in response to the temperature of the exhaust gas at the inlet of the selective catalytic reduction system being below a threshold temperature (e.g. See Paragraph [0057] … The sensed parameter may be any suitable detectable parameter of the system 10 that is indicative of the performance of the second oxidation catalyst 30 as affected by contamination, sulfation, and/or poisoning. In certain embodiments, the sensed parameter may be a temperature rise across the second oxidation catalyst 30 determined from temperatures sensors 36, 38 relative to a threshold value. When functioning properly, the second oxidation catalyst 30 may raise the temperature of the exhaust gas passing therethrough because the oxidation reactions occurring within the second oxidation catalyst 30 are exothermic. The heat energy released by the oxidation of CO and HCs will generally increases the temperature of the exhaust gas.) (e.g. See  Paragraphs [0044, 0056-0057, and 0065]), generate a hydrocarbon insertion command configured to cause hydrocarbons to be inserted into the preheating oxidation catalyst or into the exhaust gas upstream of the preheating oxidation catalyst (e.g. See Paragraph [0065] In another embodiment, the first oxidation catalyst and the second oxidation catalyst are both upstream of the SCR device. In yet another embodiment, the first oxidation catalyst is upstream of the SCR device and the second oxidation catalyst is downstream of the SCR device. In another embodiment, the quantity of hydrocarbons elevates the temperature of the exhaust gas to the second oxidation catalyst to a temperature range between 400°C and 600°C) (e.g. See  Paragraphs [0044, 0056-0057, and 0065]), wherein the preheating oxidation catalyst is configured to catalyze combustion of the inserted hydrocarbons so as to increase the temperature of the exhaust gas to above the threshold temperature (e.g. See  Paragraphs [0044, 0056-0057, and 0065]).
	Regarding claims 2, 13, and 18, Kale further discloses wherein the controller is configured to cause the hydrocarbons to be inserted in response to the temperature of the exhaust gas being higher than a light off temperature of the preheating oxidation catalyst  (e.g. See  Paragraphs [0029, 0044, and 0053-0054]).
	Regarding claims 4 and 15, Kale further discloses wherein the controller is further configured to: in response to the temperature of the exhaust gas reaching a light off temperature of the primary oxidation catalyst but still being below the threshold temperature, insert the hydrocarbons into the primary oxidation catalyst or into the exhaust gas between the preheating oxidation catalyst and the primary oxidation catalyst  (e.g. See  Paragraphs [0041-0042, 0046-0047]).
	Regarding claims 5, 16, and 20, Kale further discloses wherein the controller is further configured to: in response to the temperature of the selective catalytic reduction system increasing to be equal to or greater than an upper threshold temperature that is greater than the threshold temperature, stop insertion of the hydrocarbons  (e.g. See  Paragraphs [0044, 0056-0057, and 0065]).
	Regarding claim 6, Kale further discloses wherein the selective catalytic reduction system comprises an upstream catalyst (24) and a downstream catalyst (44) disposed downstream of the upstream catalyst  (e.g. See  Paragraphs [0031 and 0037]).
	Regarding claim 9, Kale further discloses wherein the hydrocarbons are inserted via a hydrocarbon insertion assembly (26) included in the aftertreatment system and/or via the engine (e.g. See  Paragraphs [0029 and 0053-0054]).
	Regarding claim 10, Kale further discloses wherein the preheating oxidation catalyst has a light off temperature that is lower than a light off temperature of the primary oxidation catalyst (e.g. See  Paragraphs [0024 and 0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 3, 7-8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (Kale) (Patent/Publication Number US 2016/0281619) in view of Gonze et al. (Gonze) (Patent/Publication Number US 2014/0311123).
	Regarding claims 3, 14, and 19, Kale discloses all the claimed limitation as discussed above except that a heater operatively coupled to the preheating oxidation catalyst, wherein the controller is configured to selectively activate the heater in response to the temperature of the exhaust gas being less than the light off temperature of the preheating oxidation catalyst.
	Gonze teaches that it is conventional in the art, to use a heater (40) operatively coupled to the preheating oxidation catalyst (32), wherein the controller is configured to selectively activate the heater in response to the temperature of the exhaust gas being less than the light off temperature of the preheating oxidation catalyst  (e.g. See [0027] Referring to FIG. 2, ….  At 120, the controller 64 monitors a temperature of the oxidation catalyst 32 via the temperature sensors, …. the controller 64 activates the heating device 40. At 140, the controller 64 monitors the temperature of the heating device 40 via the temperature sensors, for example, first and second temperature sensors 50, 52. At 150, if the controller 64 determines that the heating device 40 is at or above a second threshold temperature, i.e., a temperature sufficient to cause an exothermic reaction, the controller 64 operates the first injector 44 to inject the fuel containing unburned HC into the exhaust gas stream 25 in the exhaust gas conduit 30 upstream from the heating device 40, HCSCR catalyst 42 and oxidation catalyst 32.) (e.g. See  Paragraphs [0018-0020 and 0027-0028]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a heater operatively coupled to the preheating oxidation catalyst, wherein the controller is configured to selectively activate the heater in response to the temperature of the exhaust gas being less than the light off temperature of the preheating oxidation catalyst of Kale, as taught by Gonze for the purpose of increasing the temperature of the preheating oxidation catalyst to an activated temperature during the engine cols start, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst. 
Regarding claim 7, Gonze further discloses, wherein the upstream catalyst comprises a FeZ catalyst (e.g. See  Paragraphs [0015]).
	Regarding claim 8, Gonze further discloses wherein the downstream catalyst comprises a CuZ catalyst (e.g. See  Paragraphs [00145]).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (Kale) (Patent/Publication Number US 2016/0281619) in view of Szymkowicz et al. (Szymkowicz) (Patent/Publication Number US 2003/0167756).
	Regarding claim 11, Kale discloses all the claimed limitation as discussed above except a second hydrocarbon injector disposed between the preheating oxidation catalyst and the primary oxidation catalyst.
	Szymkowicz teaches that it is conventional in the art, to use a first hydrocarbon injector (50) disposed upstream of the preheating oxidation catalyst (20); and a second hydrocarbon injector (52) disposed between the preheating oxidation catalyst (20) and the primary oxidation catalyst (24) (e.g. See  Paragraphs [0013 and 0025]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a second hydrocarbon injector disposed between the preheating oxidation catalyst and the primary oxidation catalyst of Kale, as taught by Szymkowicz for the purpose of increasing the temperature of the preheating oxidation catalyst to an activated temperature during the engine cols start, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst. 

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Dahodwala et al. (Pat./Pub. No. US 10480369), Ota et al. (Pat./Pub. No. US 2017/0037801), Gonze et al. (Pat./Pub. No. US 2013/0111886), Nagaoka et al. (Patent/Publication Number US 2015/0275801), and Yoshida et al. (Pat./Pub. No. US 2010/0290957), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 22, 2022